             Case 2:17-cv-01182-TSZ Document 457 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       IRONBURG INVENTIONS LTD.,
 8                           Plaintiff,
                                                       C17-1182 TSZ
 9         v.
                                                       MINUTE ORDER
10     VALVE CORPORATION,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Defendant’s unopposed motion to seal, docket no. 434, is GRANTED, and
14
   the unredacted version of defendant’s motion for judgment as a matter of law (“JMOL”)
   or new trial, docket no. 435, shall remain sealed. In its response, docket no. 450, plaintiff
15
   indicated that the redacted version of defendant’s motion for JMOL or new trial, docket
   no. 436, could be revised to disclose additional materials to the public. The Court is not
16
   able to edit documents that are already in the record.
17         (2)    Plaintiff’s motion to seal, docket no. 438, as supplemented by defendant’s
     response, docket no. 444, is GRANTED in part and DENIED in part as follows:
18
                 (a)    The unredacted version of plaintiff’s motion for enhanced damages,
19         docket no. 439, shall remain under seal; and

20               (b)    The unredacted version of the Declaration of Christopher L. Wanger,
           docket no. 440, shall be UNSEALED.
21
         (3) Plaintiff’s motion to seal, docket no. 447, to which no response was filed,
22 is GRANTED, and the unredacted version of plaintiff’s response, docket no. 448, to

23

     MINUTE ORDER - 1
            Case 2:17-cv-01182-TSZ Document 457 Filed 04/13/21 Page 2 of 2




 1 defendant’s motion for JMOL or new trial, shall remain under seal. The Clerk is
   DIRECTED to modify the docket entry to clarify that the document at issue is a response
 2 to the motion for JMOL or new trial, docket no. 435, and not a response to the linked
   motions to seal, docket nos. 434 and 447.
 3
          (4)    Defendant’s unopposed motion to seal, docket no. 451, is GRANTED, and
 4 the unredacted version of defendant’s reply, docket no. 453, in support of its motion for
   JMOL or new trial, shall remain under seal.
 5
          (5)    The Clerk is further DIRECTED to send a copy of this Minute Order to all
 6 counsel of record.

           Dated this 13th day of April, 2021.
 7

 8                                                 William M. McCool
                                                   Clerk
 9
                                                   s/Gail Glass
10                                                 Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
